      Case 1:13-cv-00909-WJ-CG Document 277 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THE ANDERSON LIVING TRUST
f/k/a THE JAMES H. ANDERSON LIVING
TRUST, et al.,

             Plaintiffs,

v.                                                            CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

             Defendant.

                           ORDER TO FILE STATUS REPORT

      THIS MATTER is before the Court on the parties’ Joint Status Report, (Doc.

276), filed December 1, 2020. In the Joint Status Report, the parties explain they are

currently engaged in settlement discussions and request an additional sixty days to

continue those discussions. (Doc. 276 at 1-2).

      IT IS THEREFORE ORDERED that the parties shall file a joint status report

outlining the case posture and the status of settlement discussions no later than

February 1, 2021.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
